Citation Nr: 0105407	
Decision Date: 02/22/01    Archive Date: 03/02/01	

DOCKET NO.  99-24 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's application for waiver of recovery of 
an overpayment of improved disability pension benefits in the 
amount of $1,620 was timely submitted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel

INTRODUCTION

The veteran had active military service from April 1970 to 
November 1970. 

This matter arises from a January 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Cleveland, Ohio, Regional Office 
(RO).  Therein, it was held that the veteran's request for 
waiver of recovery of the overpayment at issue had not been 
timely filed.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on April 12, 
2000; a transcript of that proceeding is of record, as is 
additional evidence submitted by the veteran at the hearing.  

REMAND

Preliminary review indicates that this case is not yet ready 
for appellate consideration for the reasons that follow.  

Throughout the appellate process, the veteran has contended 
that he was not fully informed of his right to request a 
waiver of recovery of the instant indebtedness, and that his 
efforts to contact various VA officials for additional 
information were to no avail.  


The appellate record contains a statement from VA's Debt 
Management Center (DMC) that indicates that the veteran was 
first notified of the amount of the instant overpayment by 
letter dated July 2, 1998.  However, a copy of that 
correspondence is not of record.  Thus, the Board is not now 
in a position to confirm that the letter was sent to the 
veteran's address of record in July 1998, or that the letter, 
in fact, fully informed the veteran of his right to request 
waiver of recovery of the overpayment and of the time limits 
imposed by law for his submission of such a request.  Absent 
proof that the veteran had been properly notified of his 
right to request a waiver in this case, the Board is unable 
to determine whether or not his waiver request was timely 
submitted.  The Board also notes that the VA Office of 
Financial Policy changed the procedures for waiver requests 
referred by VA Veterans Benefits Administration (VBA) DMC to 
the COWC.  See OF Bulletin 99.GC1.04 (May 14, 1999).

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should, to the extent 
possible, obtain from the DMC (1) 
verification in the form of a signed, 
written certification from DMC management 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver; (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
indicates the date of dispatch of the 
DMC's initial notice to the appellant 
with a statement that explains the 
details of the screen and a copy of the 
type of form letter sent to the 
appellant; and (3) a copy of any 
correspondence received from the 
appellant in response to the initial 
notice of indebtedness and right to 
request waiver.  In the event that all or 
some of the above is unavailable, the RO 
should associate with the claims folder 
some documentation/confirmation that 
indicates that a letter was sent to the 
appellant informing him of the 
overpayment in this case and his 
appellate rights regarding a request for 
waiver to his address of record at the 
time.  All information so received should 
be made a permanent part of the appellate 
record.  

2.  The COWC should again review the 
claim.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding 
the final disposition of the claim.  The appellant has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



